DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 8/26/2021. Claim 53 is amended. Claims 47-53 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 47-53 have been fully considered but they are not persuasive.
In response to Applicant’s arguments on pages 5-6, paragraphs 1-4 that “The Office Action notes that Ramaswamy does not teach "retrieving from the server the data table" and relies on Ramanathan to teach "retrieving from a server a data table." Applicant respectfully disagrees. The database table in Ramanathan includes multimedia identifier/metadata and reference signature and a hash signature generated from the content is used to determine multimedia identifier/metadata, which is backwards from the claimed invention. The data in Ramanathan does not comprise a "content identification code conveyed in a coincident component" (unless you consider hash to be indirect conveyance) and certainly not one from a watermark. In Applicant's invention, each coincident component is embedded with a watermark that is conveying a different identification code.
The Office Action further relies on Ramanathan to teach "finding a content identification code in a component structure in the data table that matches a content identification code of a particular coincident component in the received audio visual content." Application respectfully disagrees. This might be the case if both content identification codes in the claim are in the table. Applicant notes that in claim 47 the phrase "content identification code of a particular coincident component" is referring to a content identification code that is detected from a watermark in a particular coincident component, which is not the case in Ramanathan.
The Office Action further relies on Kim to teach "finding a content identification code in a component structure in the data table that matches a content identification code of a particular coincident component in the received audiovisual content. Applicant respectfully disagrees. The cited sections of Kim do not teach these quoted claim elements. In particular, Kim does not teach a "coincident component" within the meaning of claim 47. In Kim, coincident components with different content identification codes are not specified. Also, Kim does not teach a "data table" within the meaning of claim 47. In Kim, data tables with multiple component structures associated with different content identification codes are not specified.
The Office Action further relies on Kim to teach "modifying the presentation of the audiovisual content in accordance with the component description of the particular coincident component in the received audiovisual content." Applicant respectfully disagrees. In particular: (a) [0319]-[0321] relates to an auto playing application and its displays on the screen and sub screen; and (b) [0330]-[0333] relate to a video display device manufacturer application and its resizing user interface and an overlay user interface. While these passages do describe that the presentation is modified, as discussed above, there is not a "component structure" as recited in the second element of claim 47, so there isn't an associated component description”, the Examiner respectfully disagrees. First, the Examiner notes that the applicant's arguments are against the references individually. The Applicant should please note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically, while Ramaswamy is specifically used to teach a data table that includes at least two component structures (see Ramaswamy, at least at [0046], [0054]-[0056], [0072], [0079] and related text), wherein each component structure comprises one or more content identification codes conveyed in a coincident component and a component description associated with the coincident component, and is at a server (see Ramaswamy, at least at [0046], [0054]-[0056], [0072], [0079] and related text), Ramanathan is used to specifically teach retrieving from a server a data table and finding a content identification code in the data table that matches a content identification code of a particular coincident component in an received audiovisual content (see Ramanathan, at least at [0043], [0057], [0111], and related text). And Kim is used to also teach finding a content identification code in the data table that matches a content identification code of a particular coincident component in an received audiovisual content (see Kim, at least at [0194]-[0201], [0227], [0240]-[0243], [0246], and related text, and modifying the presentation of the audiovisual content in accordance with the component description of the particular coincident component in the received audiovisual content (see Kim, at least at [0319]-[0321], [0330]-[0333], and related text). The combination of Ramaswamy, Ramanathan, and Kim then reasonably teaches the claimed limitations as there is nothing precluding the data table and/or information of 
Next, the Applicant should please note that Ramanathan teaches finding a content identification code in the data table that matches a content identification code of a particular coincident component in a received audiovisual content (see Ramanathan, at least at [0043], [0057], [0111], and related text). Specifically, Ramanathan teaches querying the database to match a query fingerprint 224/query signatures to a matching query fingerprint/signatures (i.e., The set of query signatures is now compared against this set of reference signatures, using the signature correlation procedure 252.  For each query signature, a score is derived based on the distances to the closest signatures in the reference database signature subset, and the number of matches, see Ramanathan, [0057]). Kim also teaches finding a content identification code in the data table that matches a content identification code of a particular coincident component in a received 
And finally, the Applicant should please note that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art (See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Additionally, the Applicant should please note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, by modifying Ramamswamy’s system to include the limitations as taught by Ramantahan and Kim, a more efficient method/system of recognizing and/or finding content for various different purposes is realized, and the Applicant should please note that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). >See also Dystar  Textilfarben  GmbH  & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-49 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (of record) in view of Ramanathan (of record) and Kim (of record).

Regarding claim 47, Ramaswamy discloses a method for enhancing presentation of audiovisual content that may incorporate multiple alternate components, comprising: 
receiving audiovisual content at a receiver device (stb 140/devices 154/156, see Ramaswamy, at least at [0035]-[0036], [0038]-]0039], Figs. 1 and related text), the audiovisual content containing during one or more intervals of time at least two coincident components (see Ramaswamy, at least at [0026]-[0028], [0046]-[0049], and related text), wherein each coincident 
receiving, at a server that is remote from the receiver device (data collection server 162, see Ramaswamy, at least at Figs. 1 and related text; Ramaswamy also discloses receiving at the receiver device 154 data table that includes at least two component structures, see at least [0079]) a data table that includes at least two component structures (the database has at least a database record for each identified media/segment and therefore at least two component structure, see Ramaswamy, at least at [0046], [0054]-[0056], [0072], [0079] and related text), 
wherein each component structure comprises one or more content identification codes conveyed in a coincident component and a component description associated with the coincident component (see Ramaswamy, at least at [0046], [0054]-[0056], [0072], [0079] and related text).
Ramaswamy does not specifically disclose retrieving from the server the data table; 
detecting watermarks in the received audiovisual content to determine content identification codes conveyed in the watermarks; 
finding a content identification code in a component structure in the data table that matches a content identification code of a particular coincident component in the received audiovisual content; or
modifying the presentation of the audiovisual content in accordance with the component description of the particular coincident component in the received audiovisual content.
In an analogous art relating to a system for managing media, Ramanathan discloses retrieving, from a server a data table (the candidate list and/or top list, see Ramanathan, at least at [0053], [0055]-[0057], and related text); and

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Ramaswamy to include the limitations as taught by Ramanathan for the advantage of efficiently allowing for distributed processing options to optimize system resources.
Ramaswamy in view of Ramanathan does not specifically disclose detecting watermarks in the received audiovisual content to determine content identification codes conveyed in the watermarks; or
modifying the presentation of the audiovisual content in accordance with the component description of the particular coincident component in the received audiovisual content.
In an analogous art relating to a system for managing media, Kim discloses detecting watermarks in received audiovisual content to determine content identification codes conveyed in the watermarks (see Kim, at least at [0089]-[0092], [0106], [0116]-[0118],[0189], [0194], and related text); 
finding a content identification code in a data table that matches a content identification code of a particular coincident component in a received audiovisual content (see Kim, at least at [0194]-[0201], [0227], [0240]-[0243], [0246], and related text); and 
modifying the presentation of the audiovisual content in accordance with the component description of the particular coincident component in the received audiovisual content (see Kim, at least at [0319]-[0321], [0330]-[0333], and related text).

Regarding claim 48, Ramaswamy in view of Ramanathan and Kim discloses wherein the content identification code is a server code (see Kim, at least at [0132], and related text).  
Regarding claim 49, Ramaswamy in view of Ramanathan and Kim discloses wherein the at least two coincident components include audio components (see Kim, at least at [0102], [0194], and related text). 
Regarding claim 51, Ramaswamy in view of Ramanathan and Kim discloses wherein the component description in the data table is indicative of one of the following: an advertisement, a primary video, an alternate camera view, a primary audio, a video descriptive audio source, a foreign language audio, a helmet camera video, or a text information for consumption by an interactive application (see Kim, at least at [0194]-[0201], [0227], [0240]-[0243], [0246], and related text).
Regarding claims 52-53, Ramaswamy in view of Ramanathan and Kim discloses using information in a component structure to aid watermark detection effectiveness and/or efficiency ( and using information in a component structure to construct and perform testing, see Ramanathan, at least at [0043], [0053], [0055]-[0057], [0111], and related text, and Kim, at least at [0194]-[0201], [0227], [0240]-[0243], [0246], and related text).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (previously cited) in view of Ramanathan (of record) and Kim (of record), as applied to claim 47 above, and further in view of Chung (of record).

Regarding claim 50, Ramaswamy in view of Ramanathan and Kim discloses at least one component description in the data table indicating various information, but does not specifically disclose indicating that a coincident component is associated with a particular language, and modifying presentation includes allowing playback of audio in the particular language. 
In an analogous art relating to a system for managing media, Chung discloses indicating that a coincident component is associated with a particular language (see Chung, at least at [0084]-[0085], [0094], and related text); and modifying presentation includes allowing playback of audio in the particular language (see Chung, at least at [0087]-[0088], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Ramaswamy in view of Ramanathan and Kim to include the limitations as taught by Chung for the advantage of providing more robust management and control of media content.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524 .  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENEA DAVIS/Primary Examiner, Art Unit 2421